Title: François Soulés to John Adams, 6 Feb. 1786
From: Soulés, François
To: Adams, John


          
            
              Sir
            
            
              february the 6th 1786

              no. 35 Berwick Street /
                Soho

            
          


          The scene is changed, and at the moment you shall receive this
            letter the Tacitus of America, will be safely lodged in
            newgate, there to finish the two next volumes of his history if he can, The old maid of
            Duke street my former LandLady enraged that I shou’d leave her house, and disentangle
            myself from a set of spies and Jacobites, refused a note of hand which I offered her at
            leaving her house, and arrested me last saturday. So great was the malice of my enemies
            that the writ is returnable to day so that I had not even time to turn myself in order
            to find bail. she did more she acquainted all the persons to whom she knew I was
            indebted with what she had done, spoke every where very disrespectfully of me, tho’
              tho’ the greatest crime I have been guilty of is that I would not court
            her.
          farewell now prospects of happiness
          farewell delightful chimeras
          the suggestions of too heated an imagination; hail horrors, slavery, and death—strange
            life! how many times was I almost on the surface of the water ready to extricate myself
            from all my difficulties, when a sudden blow replunged me at the bottom of miserys.
            believe me, Sir, whatever your Excellency may hear to the contrary my principles are the
            most honest; I wish my heart was as visable to all men as it is to God. I have been
            through all my life extremely unfortunate; but I must, however, thank the almighty,
            since my life was to be a scene of misfortunes that he blessed me with a mind quem neque pauperies neque mors neque vincula terrent. but
            why should I trouble your Excellency with my affairs: Indeed I must be very presumptuous
            to imagine they may interest you. farewell, Sir, may every sort of happiness attend your
            Excellency, and family—I am / most Respectfully, / Sir, / your most obedt. and / most humble servt.
           

          
            
              f Soulés
            
          
        